 



Exhibit 10.73
THIS WARRANT HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE (THE “STATE
LAWS”). THIS WARRANT MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED OR
OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, IN THE ABSENCE OF SUCH REGISTRATION
OR QUALIFICATION OR THE AVAILABILITY OF AN APPLICABLE EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS OF SUCH ACT AND STATE LAWS EVIDENCED
BY AN OPINION OF LEGAL COUNSEL, WHICH OPINION AND LEGAL COUNSEL ARE SATISFACTORY
TO THE PARTNERSHIP.
 
RIO VISTA ENERGY PARTNERS L.P.
COMMON UNIT PURCHASE WARRANT
This Warrant certifies that, for value received, TCW Energy Funds X Holdings,
L.P., a California limited partnership, or its registered assigns (“Holder”), is
entitled to purchase from Rio Vista Energy Partners L.P., a Delaware limited
partnership (the “Partnership”):
(a) at any time or from time to time after May 19, 2008 until such time as the
Demand Loan (the “Demand Loan”) under the Note Purchase Agreement dated as of
November 19, 2007 (the “Note Purchase Agreement”) by and among Rio Vista Penny
LLC (“Rio Vista Penny”), TCW Asset Management Company, a California corporation
(“TAMCO”), TCW Energy Fund X-NL, L.P., a California limited partnership, TCW
Energy Fund XB-NL, L.P., a California limited partnership, TCW Energy Fund
XC-NL, L.P., a California limited partnership, TCW Energy Fund XD-NL, L.P., a
California limited partnership, TAMCO, as Investment Manager under the Amended
and Restated Investment Management and Custody Agreement dated as of December 3,
2003 among Ensign Peak Advisors, Inc., TAMCO, and Trust Company of the West
(“TCW”), a California trust company, as Sub-Custodian; TAMCO as Investment
Manager under the Amended and Restated Investment Management and Custody
Agreement dated as of March 18, 2004 among ING Life Insurance and Annuity
Company, TAMCO, and TCW as Sub Custodian; and TAMCO as Investment Manager under
the Amended and Restated Investment Management and Custody Agreement dated as of
December 11, 2003 among Harry L. Bradley, Jr. Partition Trust, Harry L. Bradley,
Jr. Trust, Jane Bradley Uihlien Pettit Partition Trust, Jane Bradley Uihlien
Trust, TAMCO, and TCW as Sub-Custodian, (such entities, the “Note Holders”) is
paid in full (the “Tranche 1 Exercise Period”), that number of fully paid and
non-assessable common units of the Partnership derived by dividing (i) the
amount of outstanding principal owed by Rio Vista Penny to the Note Holders
pursuant to the Demand Loan, by (ii) the Tranche 1 Exercise Price (defined
below), at an exercise price equal to the lower of (A) $13.33 per common unit
(the “Fixed Tranche 1 Price”) and (B) (x) 90% multiplied by (y) the average
Market Price for the 20 trading days preceding the date of Holder’s election to
exercise this Warrant for such Tranche 1 Warrant Units pursuant to Section 1
(such lower price, the “Tranche 1 Exercise Price”), and

 

 



--------------------------------------------------------------------------------



 



(b) at any time or from time to time after November 19, 2008 until such time as
the outstanding amounts under the Note Purchase Agreement (other than the Demand
Loan) are paid in full (the “Tranche 2 Exercise Period”), that number of fully
paid and non-assessable common units of the Partnership derived by dividing
(i) the amount of outstanding principal, accrued interest, and expenses owed by
Rio Vista Penny to Holder pursuant to the Note Purchase Agreement, less the
amount of outstanding principal under the Demand Loan, on the date of Holder’s
election to exercise this Warrant for such Tranche 2 Warrant Units pursuant to
Section 1, by (ii) the Tranche 2 Exercise Price (defined below) for an exercise
price (the “Tranche 2 Exercise Price”) equal to (x) 90% multiplied by (y) the
average Market Price for the 20 trading days preceding the date of Holder’s
election to exercise this Warrant for such Tranche 2 Warrant Units pursuant to
Section 1. As used herein, the term “Warrant Units” refers to the common units
of the Partnership issuable upon exercise of this Warrant, the term “Tranche 1
Warrant Units” refers to the common units of the Partnership issuable upon the
exercise of this Warrant during the Tranche 1 Exercise Period, and the term
“Tranche 2 Warrant Units” refers to the common units of the Partnership issuable
upon the exercise of this Warrant during the Tranche 2 Exercise Period. The
Fixed Tranche 1 Price and number of Tranche 1 Warrant Units is subject to
adjustment as provided in Section 3 hereof.
For the purposes of this Warrant, the “Market Price” on any day shall be the
last sale price on such day on the NASDAQ Stock Market, or, if the common units
are not then listed or admitted to trading on the NASDAQ Stock Market, on such
other principal stock exchange on which such units are then listed or admitted
to trading, or, if no sale takes place on such day on any such exchange, the
average of the closing bid or asked prices on such day as officially quoted on
any such exchange, or, if the common units are not then listed or admitted to
trading on any stock exchange, the average of the reported closing bid and asked
prices on such day in the over-the-counter market as quoted on the National
Association of Securities Dealers Automated Quotation System or, if not so
quoted, then as furnished by any member of the National Association of
Securities Dealers, Inc. selected by the Partnership. If there shall be no
meaningful over-the-counter market, the Market Price shall be the fair market
value as determined solely by the general partner of the Partnership (with such
fair market value being equal to or in excess of the book value).
This Warrant, together with all warrants issued upon transfer, exchange or in
replacement hereof pursuant to Section 7 hereof (collectively, the “Warrants”),
is subject to the following additional terms, provisions, and conditions:
Section 1. Manner of Exercise; Issuance of Certificates; Payment for Warrant
Units. Subject to the provisions hereof, this Warrant may be exercised by
Holder, in whole or in part, by the surrender of this Warrant, together with a
completed Exercise Agreement in the form attached hereto, to the Partnership
during normal business hours on any business day at the Partnership’s office in
El Segundo, California (or such other office or agency of the Partnership as it
may designate by notice to Holder), during, with respect to the Tranche 1
Warrant Units, the Tranche 1 Exercise Period, and with respect to the Tranche 2
Warrant Units, the Tranche 2 Exercise Period, and upon payment to the
Partnership of the Tranche 1 Exercise Price for the Tranche 1 Warrant Units or
the Tranche 2 Exercise Price for the Tranche 2 Warrant Units specified in said
Exercise Agreement. Payment of the Tranche 1 Exercise Price shall be made by
Holder by reducing the outstanding principal owed by Rio Vista Penny to the Note
Holders under the Demand Loan by the amount of such payment. Payment of the
Tranche 2 Exercise Price shall be made by Holder by reducing the outstanding
principal (other than pursuant to the Demand Loan), accrued interest, and
expenses owed by Rio Vista Penny to the Note Holders pursuant to the Note
Purchase Agreement by the amount of such payment.

 

-2-



--------------------------------------------------------------------------------



 



The Partnership shall not be required to issue fractional Warrant Units upon any
exercise of this Warrant, but instead the value of any such fractional Warrant
Units shall remain outstanding under the Note Purchase Agreement. The Warrant
Units so purchased shall be deemed to be issued to Holder or its designees as
the record owner of such shares as of the close of business on the date or dates
on which this Warrant shall have been surrendered, the completed Exercise
Agreement delivered, and payment made for such Warrant Units as aforesaid.
Certificates for the Warrant Units so purchased, representing the aggregate
number of common units specified in said Exercise Agreement, shall be delivered
to Holder within a reasonable time, not exceeding ten business days, after this
Warrant shall have been so exercised.
The Warrant Units so delivered shall be in such denominations as may be
reasonably requested by Holder, shall be listed for trading on any NASDAQ Stock
Market (or such other exchange as the common units are then listed or traded),
and shall be registered in the name of Holder or such other name as shall be
designated by Holder. The Partnership will file a registration statement on Form
S-3 (the “Registration Statement”) under the Securities Act of 1933, as amended
(the “Securities Act”) covering the Warrant Units within 90 days following the
first exercise of this Warrant and will use commercially reasonable efforts to
cause the Registration Statement to be declared effective as soon as practicable
thereafter. The Partnership will maintain the effectiveness of the Registration
Statement until the Warrant Units have been resold pursuant to the Registration
Statement or are eligible for resale, without restriction, pursuant to Rule 144
of the Securities Act.
Holder will cooperate with the Partnership as reasonably requested by the
Partnership in connection with the preparation and filing of the Registration
Statement. Holder will furnish to the Partnership such information regarding
itself, the common units held by it, and the intended method of disposition of
such common units as shall be reasonably required to cause the effectiveness of
the Registration Statement and will execute and deliver such documents in
connection with the Registration Statement as the Partnership may reasonably
request. Holder will, upon receipt of notice from the Partnership of any event
requiring suspension of the use of the prospectus included as part of the
Registration Statement, immediately discontinue disposition of common units
pursuant to the Registration Statement until Holder’s receipt of the copies of
the supplemented or amended prospectus or receipt of notice that no supplement
or amendment is required. Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
or comply with the provisions of an exemption from such prospectus delivery
requirements in connection with sales of common units pursuant to the
Registration Statement.

 

-3-



--------------------------------------------------------------------------------



 



With respect to the Tranche 1 Warrant Units, if, on the date the Registration
Statement is declared effective by the Securities and Exchange Commission and
the Warrant Units are not subject to contractual restriction on resale (the
“Registration Date”), the Market Price (the “Registration Date Price”) is less
than the Market Price on the date of such exercise of this Warrant for such
Warrant Units (the “Exercise Date Price”), the Partnership and Rio Vista Penny
jointly agree to deliver to Holder either (i) additional common units of the
Partnership (the “Additional Units”) in such number as necessary so that the
aggregate value (based on the Registration Date Price) of (A) the Tranche 1
Warrant Units issued to Holder in connection with such exercise plus (B) the
Additional Units, equals the value (based on the Exercise Date Price) of the
Tranche 1 Warrant Units issued to Holder in connection with such exercise, or
(ii) cash (the “Additional Cash”) in such amount as necessary so that the
aggregate value of (A) the Tranche 1 Warrant Units (based on the Registration
Date Price) issued to Holder in connection with such exercise plus (B) the
Additional Cash, equals at least the value (based on the Exercise Date Price) of
the Tranche 1 Warrant Units issued to Holder in connection with such exercise.
In lieu of delivery of Additional Units or Additional Cash as provided above,
the Partnership and Rio Vista Penny may elect to pay cash to Holder equal to the
aggregate value (based on the Exercise Date Price) of the Tranche 1 Warrant
Units issued to Holder in connection with such exercise (the “All Cash
Payment”). Upon delivery of the All Cash Payment to Holder, all Tranche 1
Warrant Units issued to Holder in connection with such exercise shall be
returned to the Partnership and/or cancelled by the Partnership.
With respect to the Tranche 2 Warrant Units, if, on the Registration Date, the
Registration Date Price is less than eighty percent (80%) of the Exercise Date
Price, the Partnership and Rio Vista Penny jointly agree to deliver to Holder
either (i) Additional Units in such number as necessary so that the aggregate
value (based on the Registration Date Price) of (A) the Tranche 2 Warrant Units
issued to Holder in connection with such exercise plus (B) the Additional Units,
equals at least eighty percent (80%) of the value (based on the Exercise Date
Price) of the Warrant Units issued to Holder in connection with such exercise,
or (ii) Additional Cash in such amount as necessary so that the aggregate value
of (A) the Tranche 2 Warrant Units (based on the Registration Date Price) issued
to Holder in connection with such exercise plus (B) the Additional Cash, equals
at least eighty percent (80%) of the value (based on the Exercise Date Price) of
the Tranche 2 Warrant Units issued to Holder in connection with such exercise.
In lieu of delivery of Additional Units or Additional Cash as provided above,
the Partnership and Rio Vista Penny may elect to make an All Cash Payment to
Holder equal to the aggregate value (based on the Exercise Date Price) of the
Tranche 2 Warrant Units issued to Holder in connection with such exercise. Upon
delivery of the All Cash Payment to Holder, all Tranche 2 Warrant Units issued
to Holder in connection with such exercise shall be returned to the Partnership
and/or cancelled by the Partnership.
The Partnership shall pay all taxes and other expenses and charges payable in
connection with the preparation, execution, and delivery of unit certificates
pursuant to this Section 1 except that, in case such unit certificates shall be
registered in a name or names other than Holder of this Warrant, funds
sufficient to pay all transfer taxes which shall be payable in connection with
the execution and delivery of such unit certificates shall be paid by Holder to
the Partnership at the time of the delivery of such unit certificates by the
Partnership as mentioned above.
Section 2. Certain Actions Prohibited. The Partnership will not, by amendment of
certificate of limited partnership or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed by it hereunder, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
Holder of this Warrant in order to protect the exercise privilege of Holder of
this Warrant against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.

 

-4-



--------------------------------------------------------------------------------



 



Section 3. Anti-dilution Provisions. The Fixed Tranche 1 Price and the number of
Tranche 1 Warrant Units shall be subject to adjustment from time to time as
provided in this Section 3.
(a) Adjustment for Change in Capital. If at any time after the date hereof, the
Partnership (i) pays a dividend or makes a distribution on it common units in
common units; (ii) subdivides its outstanding common units into a greater number
of common units, (iii) combines its outstanding common units into a smaller
number of common units, (iv) makes a distribution on its common units in
ownership interests other than common units, or (v) issues by reclassification
of its common units any ownership interests of the Partnership, then the Fixed
Tranche 1 Price in effect immediately prior to such action shall be adjusted so
that Holder may receive upon exercise or exchange of this Warrant and payment of
the same aggregate consideration, the number of common units of the Partnership
which Holder would have owned immediately following such action if Holder had
exercised or exchange the Warrant for the Tranche 1 Warrant Units immediately
prior to such action. The adjustment shall become effective immediately after
the record date in the case of a dividend or distribution and immediately after
the effective date in the case of a subdivision, combination, or
reclassification.
(b) Adjustment for Other Distributions. If at any time after the date hereof,
the Partnership distributes to all holders of its common units any of its assets
or debt securities, the Fixed Tranche 1 Price following the record date shall be
adjusted to be equal to the product of (i) the Tranche 1 Exercise Price
immediately prior to the adjustment multiplied by (ii) (A) (x) the Market Price
per common unit on the record date of the distribution minus (y) the aggregate
fair market value (as determined by the general partner of the Partnership) on
the record date of the assets or debt securities to be distributed divided by
the number of outstanding common units on such date, divided by (B) the Market
Price per common unit on the record date of the distribution.
The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of unitholders entitled to receive the distribution. In the event
that such distribution is not actually made, the Tranche 1 Exercise Price shall
again be adjusted to the Tranche 1 Exercise Price as determined without giving
effect to the calculation provided hereby. In no event shall the Tranche 1
Exercise Price be adjusted to an amount less than zero.
This subsection (b) does not apply to cash distributions paid in the ordinary
course of business or paid pursuant to Section 6.3 or 6.4 of the Partnership’s
First Amended and Restated Agreement of Limited Partnership.
(c) Minimum Adjustment of Tranche 1 Exercise Price. If the amount of any
adjustment of the Tranche 1 Exercise Price required pursuant to this Section 3
would be less than one percent (1%) of the Tranche 1 Exercise Price in effect at
the time such adjustment is otherwise so required to be made, such amount shall
be carried forward and adjustment with respect thereto made at the time of and
together with any subsequent adjustment which, together with such amount and any
other amount or amounts so carried forward, shall aggregate at least one percent
(1%) of such Tranche 1 Exercise Price; provided that, upon the exercise of this
Warrant, all adjustments carried forward and not theretofore made up to and
including the date of such exercise shall, with respect to the portion of this
Warrant then exercised, be made to the nearest .001 of a cent.

 

-5-



--------------------------------------------------------------------------------



 



(d) Notice of Adjustment. Upon the occurrence of any event requiring an
adjustment of the Tranche 1 Exercise Price, then and in each such case, the
Partnership shall promptly deliver to Holder of this Warrant a notice stating
the Tranche 1 Exercise Price resulting from such adjustment and the increase or
decrease, if any, in the number of common units issuable upon exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Within 90 days after each fiscal
year in which any such adjustment shall have occurred, or within 30 days after
any request therefor by Holder of this Warrant stating that Holder contemplate
exercise of this Warrant, the Partnership will deliver to Holder of this Warrant
a certificate of the chief financial officer of the Partnership’s general
partner confirming the statements in the most recent notice delivered under this
Section 3(d).
Section 4. Fundamental Change Transaction. In case at any time after the date
hereof a purchase, tender, or exchange offer shall have been made to and
accepted by the holders of more than 50% of the outstanding common units, or the
Partnership is otherwise a party to any transaction (including, without
limitation, a merger, consolidation, sale of all or substantially all the
Partnership’s assets, liquidation, or recapitalization of the common units)
which is to be effected in such a way that as a result of such transaction or
offer the holders of common units (or any other securities of the Partnership
then issuable upon the exercise of this Warrant) shall be entitled to receive
stock or other securities or property (including cash) with respect to or in
exchange for common units (or such other securities), (each such transaction
being herein called a “Fundamental Change Transaction”), then, as a condition of
such Fundamental Change Transaction, lawful and adequate provision shall be made
whereby Holder of this Warrant shall thereafter have a warrant that gives them
the right to purchase and receive upon the basis and upon the terms and
conditions specified in this Warrant, and in lieu of the common units (or such
other securities) purchasable immediately before such transaction upon the
exercise hereof, such stock or other securities or property (including cash) as
may be issuable or payable with respect to or in exchange for a number of
outstanding common units (or such other securities) equal to the number of
common units (or such other securities) purchasable immediately before such
transaction upon the exercise hereof, had such Fundamental Change Transaction
not taken place. In any such case appropriate provision shall be made with
respect to the rights and interests of Holder of this Warrant to the end that
the provisions hereof (including, without limitation, the provisions for
adjustments of the Tranche 1 Exercise Price and of the number of Tranche 1
Warrant Units purchasable upon exercise hereof) shall thereafter be applicable,
as nearly as reasonably may be, in relation to the stock or other securities or
property thereafter deliverable upon the exercise hereof (including an immediate
adjustment of the Tranche 1 Exercise Price if by reason of or in connection with
such Fundamental Change Transaction any securities are issued or event occurs
which would, under the terms hereof, require an adjustment of the Tranche 1
Exercise Price). In the event of a consolidation or merger of the Partnership
with or into another corporation or entity as a result of which a greater or
lesser number of common units of the surviving corporation or entity are
issuable to holders of common units in respect of the number of shares of common
units outstanding immediately prior to such consolidation or merger, then the
Tranche 1 Exercise Price in effect immediately prior to such consolidation or
merger shall be adjusted in the same manner as though there were a subdivision
or combination of the outstanding common units.

 

-6-



--------------------------------------------------------------------------------



 



The Partnership shall not effect any such Fundamental Change Transaction unless
prior to or simultaneously with the consummation thereof the successor
corporation or entity (if other than the Partnership) resulting from such
consolidation or merger or the corporation or entity purchasing such assets and
any other corporation or entity the shares of stock or other securities or
property of which are receivable thereupon by Holder of this Warrant shall
expressly assume, by written instrument executed and delivered (and satisfactory
in form) to Holder of this Warrant, (i) the obligation to deliver to Holder such
stock or other securities or property as, in accordance with the foregoing
provisions, Holder may be entitled to purchase and (ii) all other obligations of
the Partnership hereunder.
Section 5. Other Notices. In case at any time:
(a) the Partnership shall declare or pay to all the holders of common units or
other equity securities any dividend (whether payable in common units, cash,
securities or other property), other than cash distributions pursuant to
Section 6.3 or 6.4 of the Partnership’s First Amended and Restated Agreement of
Limited Partnership;
(b) the Partnership shall offer for subscription pro rata to all the holders of
common units any additional equity interests of any class or other rights;
(c) there shall be any capital reorganization, or reclassification of the common
units of the Partnership, or consolidation or merger of the Partnership with, or
sale of all or substantially all its assets to, another corporation or other
entity;
(d) there shall be a voluntary or involuntary dissolution, liquidation, or
winding-up of the Partnership; or
(e) there shall be any other Fundamental Change Transaction;
then, in any one or more of such cases, the Partnership shall give to Holder of
this Warrant (i) at least 15 days prior to any event referred to in clause (a)
above, at least 30 days prior to any event referred to in clause (b), (c), (d)
or (e) above, written notice of the date on which the books of the Partnership
shall close or a record shall be taken for such dividend, distribution, or
subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up, or transaction and (ii) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up, or transaction known to the Partnership, at least
30 days prior written notice of the date (or, if not then known, a reasonable
approximation thereof by the Partnership) when the same shall take place. Such
notice in accordance with the foregoing clause (i) shall also specify, in the
case of any such dividend, distribution, or subscription rights, the date on
which such holders of common units shall be entitled thereto, and such notice in
accordance with the foregoing clause (ii) shall also specify the date on which
such holders of common units shall be entitled to exchange their common units
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
winding-up, or transaction, as the case may be. Such notice shall also state
that the action in question or the record date is subject to the effectiveness
of a registration statement under Securities Laws, or to a favorable vote of
security holders, if either is required.

 

-7-



--------------------------------------------------------------------------------



 



Section 6. Certain Events. If any event occurs as to which, in the good faith
judgment of the general partner of the Partnership, the other provisions of
Section 3 or Section 4 are not strictly applicable or if strictly applicable
would not fairly protect the exercise rights of Holder of this Warrant in
accordance with the essential intent and principles of such provisions, then the
general partner of the Partnership shall make such adjustment, if any, on a
basis consistent with such essential intent and principles, necessary to
preserve, without dilution, the rights of Holder of this Warrant; provided that
no such adjustment shall have the effect of increasing the aggregate purchase
price of the Warrant Units.
Section 7. Issue Tax. The issuance of certificates for Warrant Units upon the
exercise of this Warrant shall be made without charge to Holder of this Warrant
or such shares for any issuance tax in respect thereof, provided that the
Partnership shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any warrant or
certificate in a name other than Holder of this Warrant.
Section 8. No Rights or Liabilities as a Partner. This Warrant shall not entitle
Holder to any voting rights or other rights as a partner of the Partnership. No
provision of this Warrant, in the absence of affirmative action by Holder to
purchase Warrant Units, and no mere enumeration herein of the rights or
privileges of Holder, shall give rise to any liability of Holder for the Tranche
1 Exercise Price or Tranche 2 Exercise Price or as a partner of the Partnership,
whether such liability is asserted by the Partnership or by creditors of the
Partnership.
Section 9. Transfer, Exchange, and Replacement of Warrant; Representations and
Covenants.
(a) Warrant Transferable. Holder of this Warrant may transfer and assign it to
any affiliate of Holder, provided that such person is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act, as presently in effect, or a Qualified Institutional Buyer (as defined in
Rule 144A promulgated under the Securities Act, as presently in effect). Holder
of this Warrant may not transfer and assign it to any other person without the
prior written consent of the Partnership. The permitted or approved transfer of
this Warrant and all rights hereunder, in whole or in part, is registrable at
the office or agency of the Partnership referred to in Section 9(e) by Holder in
person or by his duly authorized attorney, upon surrender of this Warrant
properly endorsed. Upon any permitted or approved transfer of this Warrant to
any person, other than a person who is at that time a holder of other Warrants,
the Partnership shall have the right to require Holder and the transferee to
make customary representations to the extent reasonably necessary to assure that
the transfer will comply with the Securities Act and any applicable state
securities laws. Holder of this Warrant, by taking or holding the same, consents
and agrees that this Warrant, when endorsed in blank, shall be deemed
negotiable, and that Holder, when this Warrant shall have been so endorsed, may
be treated by the Partnership and all other persons dealing with this Warrant as
the absolute owner and Holder for any purpose and as the person entitled to
exercise the rights represented by this Warrant and to the registration of
transfer hereof on the books of the Partnership; but until due presentment for
registration of transfer on such books the Partnership may treat the registered
Holder as the owner and holder of this Warrant for all purposes, and the
Partnership shall not be affected by any notice to the contrary.

 

-8-



--------------------------------------------------------------------------------



 



(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender of this Warrant by Holder at the office or
agency of the Partnership referred to in Section 9(e) hereof, for new Warrants
of like tenor representing in the aggregate the right to purchase the number of
common units which may be purchased hereunder, each of such new Warrants to be
imprinted with the same legend appearing on the face of this Warrant and to
represent the right to purchase such number of common units as shall be
designated by Holder at the time of such surrender. For purposes hereof, the
term “Warrant” shall be deemed to include any and all such replacement Warrants,
whether issued pursuant to this Section 9(b) or any other Section hereof.
(c) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Partnership of the loss, theft, destruction, or mutilation of this Warrant
and, in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the
Partnership, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Partnership, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in
Section 9(c), this Warrant shall be promptly cancelled by the Partnership. The
Partnership shall pay all taxes (other than securities transfer taxes) and all
other expenses and charges payable in connection with the preparation,
execution, and delivery of Warrants pursuant to this Section 9.
(e) Register. The Partnership shall maintain, at its office in El Segundo,
California (or such other office or agency of the Partnership as it may
designate by notice to Holder), a register for this Warrant, in which the
Partnership shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.
(f) Reservation of Authorized Common Units. The Partnership has, and shall
continue at all times to reserve and keep available out of the aggregate of its
authorized but unissued common units, free and clear of all preemptive rights,
such number of its duly authorized common units, or other stock or securities
deliverable pursuant to Section 3 hereof, as shall be sufficient to enable the
Partnership at any time to fulfill all of its obligations hereunder upon the
exercise of this Warrant.
(g) Representations and Covenants of the Partnership. The Partnership represents
and covenants that all Warrant Units will, when issued, be validly issued, fully
paid and nonassessable. Upon the exercise of this Warrant, the issuance of the
Warrant Units will not be subject to any preemptive or similar rights. The
Partnership further represents that all securities previously offered or sold by
the Partnership which were not registered pursuant to the Securities Act or the
Securities Exchange Act of 1934, as amended, were offered or sold pursuant to
valid exemptions from the Securities Act. No private offering memorandum
furnished to any offeree or purchaser of such securities, at the time of
delivery of such private offering memorandum, contained any untrue statement of
a material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements contained therein, in light
of the circumstances under which they were made, not misleading.

 

-9-



--------------------------------------------------------------------------------



 



(h) Representations and Covenants of Holder. Holder is acquiring this Warrant
and will acquire the Warrant Units for its own account, with no present
intention of distributing or reselling this Warrant or the Warrant Units or any
part thereof in violation of applicable securities laws. Subject to Section 1
hereof, Holder acknowledges that this Warrant has not been, and when issued the
Warrant Units will not be, registered under the Securities Act or the securities
laws of any state in the United States or any other jurisdiction and may not be
offered or sold by such Holder unless subsequently registered under the
Securities Act (if applicable to the transaction) and any other securities laws
or unless exemptions from the registration or other requirements of the
Securities Act and any other securities laws are available for the transaction.
Holder represents that it is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act, as presently in
effect, or a Qualified Institutional Buyer (as defined in Rule 144A promulgated
under the Securities Act, as presently in effect).
Section 10. Notices. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to Holder of this Warrant shall be
in writing, and shall be personally delivered, or shall be sent by certified or
registered mail, postage prepaid, or by delivery service with proof of delivery,
and addressed to Holder at the address shown for Holder on the books of the
Partnership, or at such other address as shall have been furnished to the
Partnership by notice from Holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Partnership shall be in writing, and shall be personally delivered, or shall be
sent by certified or registered mail, postage prepaid, or by delivery service
with proof of delivery, and addressed to the office of the Partnership at 2121
Rosecrans Avenue, Suite 3355, El Segundo, CA 90245, Attention: Chief Financial
Officer, or at such other address as shall have been furnished to Holder of this
Warrant by notice from the Partnership. Any such notice, request, or other
communication may be sent by facsimile but shall in such case be subsequently
confirmed by a writing personally delivered or sent by certified or registered
mail as provided above. All notices, requests, and other communications shall be
deemed to have been given either at the time of the delivery thereof to (or the
receipt by, in the case of a facsimile) the person entitled to receive such
notice at the address of such person for purposes of this Section 10, or, if
mailed, at the completion of the third full day following the time of such
mailing thereof to such address, as the case may be.
Section 11. GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF DELAWARE, WITHOUT REGARD TO ANY CHOICE
OF LAW PRINCIPLES OF SUCH STATE.
Section 12. Remedies. The Partnership stipulates that the remedies at law of
Holder of this Warrant in the event of any default or threatened default by the
Partnership in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate, and that such terms may be
specifically enforced by a decree for the specific enforcement of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.

 

-10-



--------------------------------------------------------------------------------



 



Section 13. Miscellaneous.
(a) Amendments. This Warrant and any provision hereof may not be changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by the party (or any predecessor in interest thereof) against which
enforcement of the same is sought.
(b) Descriptive Headings. The descriptive headings of the several sections of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.
(c) Successors and Assigns. This Warrant shall, to the extent provided in
Section 9(a), be binding upon any entity succeeding to the Partnership by
merger, consolidation, or acquisition of all or substantially all the
Partnership’s assets.
[Signature Page Follows]

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Partnership and Rio Vista Penny have caused this Warrant
to be signed by their duly authorized officers on this 19th day of November,
2007.

                      RIO VISTA ENERGY PARTNERS L.P.
 
                    By:   Rio Vista GP, LLC,             its General Partner    
 
                    By:                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                    RIO VISTA PENNY LLC    
 
                    By:                      
 
      Name:        
 
               
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



FORM OF EXERCISE AGREEMENT

     
Dated:
                      .
 
   
To:
                      
 
   
 
                      

Attention:                                         
The undersigned, Holder of the foregoing Warrant, hereby elect to exercise
purchase rights represented thereby for, and to purchase thereunder,
                     common units covered by such Warrant pursuant to Section 1
of such Warrant, herewith makes payment in full for such common units by
reducing the outstanding principal, accrued interest, and other expenses owing
to Holder by GMOP pursuant to the Note Purchase Agreement by
$                     and request that certificates for such common units (and
any other securities or other property issuable upon such exercise) be issued in
the name of, and delivered to                                          and
                                        .
The undersigned, Holder of the foregoing Warrant, is acquiring such common units
for its own account, with no present intention of distributing or reselling such
units or any part thereof in violation of applicable securities laws. Subject to
Section 1 of such Warrant, Holder acknowledges that such units have not been
registered under the Securities Act of 1933 (the “Securities Act”) or the
securities laws of any state in the United States or any other jurisdiction and
may not be offered or sold by such Holder unless subsequently registered under
the Securities Act (if applicable to the transaction) and any other securities
laws or unless exemptions from the registration or other requirements of the
Securities Act and any other securities laws are available for the transaction.
Holder represents that it is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act, as presently in
effect, or a Qualified Institutional Buyer (as defined in Rule 144A promulgated
under the Securities Act, as presently in effect).

                 
 
  Signature:                             Title of Signing Officer or Agent (if
any):        
 
         
 
        Note:   The above signature should correspond exactly with the name on
the face of the within Warrant or with the name of the assignee appearing in the
assignment form.    

 

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights represented by and under the within Warrant, with respect to the number
of common units covered thereby set forth hereinbelow, to:

          Name of Assignee   Address   No. of Common Units            

, and hereby irrevocably constitutes and appoints
                                         as agent and attorney- in-fact to
transfer said Warrant on the books of the within-named partnership, with full
power of substitution in the premises.
Dated:                                         ,                     
In the presence of
        
                                                                        

             
 
  Name:        
 
         
 
           
 
  Signature:        
 
              Title of Signing Officer or Agent (if any):      
 
           
 
  Address:        
 
         
 
           
 
         
 
                   

             
 
  Note: The above signature should correspond exactly with the name on the face
of the within Warrant.    

 

 